Citation Nr: 1217205	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-41 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to July 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for a psychiatric disorder.

As support for his claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.

In this decision, the Board, unlike the RO, is reopening the claim because there is indeed new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.


FINDINGS OF FACT

1.  An unappealed January 2006 rating decision determined there was new and material evidence to reopen the previously denied claim for service connection for a psychiatric disorder, but then proceeded to deny this claim on its underlying merits because the evidence of record at the time failed to relate any then current psychiatric disorder to the Veteran's military service - including to some specific event or incident that had occurred during his service. 

2.  Additional evidence since received, however, is not cumulative or redundant of evidence considered in that decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  That January 2006 rating decision reopening, but ultimately denying, this claim for service connection for a psychiatric disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist Veterans with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. § 5100, et. seq., and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  According to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), upon receipt of a complete or substantially complete application for benefits, VA is required to:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim, (2) inform him of the information and evidence VA will obtain and assist him in obtaining, and (3) inform him of the information and evidence he is expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, when, as here, there is a petition to reopen a previously denied unappealed claim, this notice must also explain the specific basis of the prior denial of the claim (i.e., discuss the deficiencies in the evidence when the claim was previously considered).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, the Board is reopening the claim, regardless, so there need not be any discussion of whether there was sufficient notice to comply with Kent.  Moreover, rather than immediately readjudicating the claim on its underlying merits, the Board instead is then remanding the claim to the RO via the AMC for further development and consideration.  So the Board is temporarily deferring whether there has been compliance with the remaining notice and assistance requirements of the VCAA pending completion of this additional development of the claim on remand.

II.  Whether there is New and Material Evidence to Reopen the Claim

In a January 2006 rating decision in response to a prior petition to reopen, the RO found that new and material evidence had been submitted to reopen the previously denied claim for service connection for a psychiatric disorder.  But the RO then proceeded to ultimately deny the claim on its underlying merits because there still was no evidence showing the onset of an acquired psychiatric disorder during the Veteran's military service or otherwise linking any then current psychiatric disorder to his service, including to a specific incident or event that had occurred during his service.  The RO notified him of that decision that same month and apprised him of his procedural and appellate rights, but he did not appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end as further consideration of the claim is neither required nor permitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last final and binding denial of the claim, irrespective of the specific basis of that prior denial, so regardless of whether it was a prior denial on the underlying merits or, instead, as here, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

This current petition to reopen this previously denied claim for service connection for a psychiatric disorder was received in September 2008.  Because it was filed after August 2001, the amended version of 38 C.F.R. § 3.156 defining what constitutes new and material evidence is applicable.  See 66 Fed. Reg. at 45,620.

According to this amended version of this governing regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The weight, i.e., probative value, of the evidence in relation to other evidence is not determined until readjudicating the claim on its underlying merits.

As previously noted, in its January 2006 rating decision, the RO reopened the previously denied claim for service connection for a psychiatric disorder, but ultimately denied this claim on its underlying merits because there still was no evidence a psychiatric disorder had incepted in service or that any then current psychiatric disorder was linked to the Veteran's service, including especially to some specific incident or event that had occurred during his service.

Pertinent evidence on file at the time of that January 2006 rating decision included the Veteran's service treatment records (STRs), VA treatment records dated from 1992 to 1996, VA treatment records dated from March 2000 to June 2002, and a June 1995 psychological evaluation report from the California Department of Rehabilitation.

Since that January 2006 rating decision, however, the Veteran has been provided a VA psychiatric examination for compensation purposes in March 2010, with a resultant diagnosis of depressive disorder not otherwise specified (NOS) and a medical nexus opinion concerning the relationship between the Veteran's psychiatric disorder and his military service.  This medical nexus opinion is not only new, since it was not considered when previously adjudicating and denying the claim, but also is material to the disposition of the claim because it provides evidence concerning how the Veteran's psychiatric disorder is related to his military service.  Thus, this March 2010 VA psychiatric examination report and medical nexus opinion relates to the previously unestablished requirement for service connection that there be evidence of a nexus or link between a currently diagnosed disorder and the Veteran's military service.  Consequently, this is new and material evidence as defined by VA regulation.  38 C.F.R. § 3.156(a).  

This evidence was not previously submitted to agency decision makers and, thus, is new.  It also is material as it relates to an unestablished fact necessary to substantiate this claim, and by itself, or in connection with the evidence previously of record, raises a reasonable possibility of substantiating this claim because there is now an opinion of how the Veteran's psychiatric disorder is related to his service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen a claim, not instead evidence that is new, material, and raises a reasonable possibility of substantiating the claim).  That is to say, there is no third requirement for reopening a claim, and the newly presented evidence need not be probative of all the elements required to grant the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, 9 Vet. App. at 283 (1996).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim for further evidentiary development.


ORDER

The petition to reopen the claim for service connection for a psychiatric disorder is granted, but subject to the further development of this claim on remand.


REMAND

Before addressing this claim on its underlying merits, the Board finds that additional development of the evidence is required.

The Board finds that another clarifying opinion from the March 2010 VA psychiatric examiner is needed to better address the Veteran's claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the U. S. Court of Appeals for Veterans Claims (Court/CAVC)) determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).  Specifically, based on this examiner's previous opinion and conclusion, additional comment is needed concerning whether there is clear and unmistakable evidence the Veteran's psychiatric disorder pre-existed his military service, and, if so, whether there also is clear and unmistakable evidence this psychiatric disorder was not aggravated by his military service beyond its natural progression, including as a result or consequence of any event or incident that occurred during service.  See VAOPGCPREC 3-2003 (July 16, 2003).  See also 38 C.F.R. § 3.304(b)(1) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

For purposes of establishing entitlement to service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).


This presumption of soundness when entering service attaches when there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

If the condition in question was not noted during the enlistment examination, then VA must show by clear and unmistakable evidence both that the condition preexisted service and that it was not aggravated during or by the Veteran' service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If, on the other hand, a pre-existing condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The government may show a lack of aggravation by establishing that there was no increase in disability during active service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Independent medical evidence usually is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a 
pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Turning now to the relevant facts of this particular case.  The Veteran's STRs reveal that, in July 1970, he cut his wrist with a broken bottle that was in his pocket while in detention of the Military Police.  It was considered a suicide attempt.  His STRs also show that he received rehabilitative counseling, which was declared a success.  But he steadfastly disputed this notion in his testimony during his February 2012 Travel Board hearing, alleging instead that he suffered through many lasting hardships while in service - in particular, that he was harassed and treated unfairly by his superior officers, which in turn resulted in stress and depression, excessive drinking, and eventually that suicide attempt.  And he said that emotional toil in service is the reason he has continued to experience depression and other psychiatric-related symptoms during the many years since his discharge from service.

His STRs, however, do not document this claimed level of impairment, although, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court explained that the Veteran's lay testimony concerning those purported events in service cannot be determined as not credible merely by the absence of any contemporaneous medical evidence such as treatment records (e.g., STRs, etc.).

His military service ended in July 1981 and, in an October 1982 rating decision initially considering his claim for service connection for a psychiatric disorder, the RO denied his claim on the basis that no psychiatric disorder was shown upon examination at separation from service.

Since service, however, he has received several psychiatric diagnoses, including alcohol and drug dependence, mood disorder, and major depressive disorder.  The March 2010 VA compensation examiner also affirmed these diagnoses of polysubstance dependence, in early remission by report, and depressive disorder not otherwise specified.  This examiner went on to say that the Veteran's mood did not fit the criteria for recurrent major depression.  Instead, the depressive episodes he reported were relatively short and could be affected and impacted by environmental factors.  The examiner therefore determined the diagnosis of depressive disorder, not otherwise specified, was the most fitting diagnosis.  He clarified that this diagnosis would help to explain the Veteran's variable presentation to providers and his hospital admissions for depression, which were relatively short and inconsistent with certain other types of depression.  The examiner also indicated the Veteran's polysubstance dependence has impacted his mood, and that there is a relationship between the two, which would become more clear with time and sobriety.  The examiner additionally indicated there is a personality disorder, not otherwise specified, which is likely long-standing and developmental in origin.

As for the question of service connection, this examiner indicated there was a relationship between environmental events and the Veteran's depression.  However, while he was particularly vulnerable to alterations in mood based on environmental events, given his developmental history and personality disorder, there did not appear to be a direct connection per se.  Instead, his ongoing tendency to become depressed appeared to be more related to current conditions than to the events in the military.  The examiner went on to indicate that the Veteran's military-related depression and the reported suicide attempt were reactions to environmental factors and interpersonal issues at the time.  Also, at the time of separation, he denied the presence of depression and memory problems, and he reported quite a chaotic history prior to the military.  Therefore, the examiner concluded, it was less likely than not the depression was related to military service.  On the other hand, the examiner also indicated that the variability in the Veteran's depression could very well lead to having no diagnosis of depression upon separation from service, even though he did have a diagnosis or an apparent depressive episode during service.

The wording of this VA examiner's March 2010 opinion suggest there may have been pre-existing mental illness, albeit variable and subject to the conditions and environmental factors the Veteran experienced during his service.  Therefore, clarification is needed as to whether there is clear and unmistakable evidence that the Veteran's depressive disorder, not otherwise specified, pre-existed his service and, if so, whether there also is clear and unmistakable evidence that it was not aggravated by his service beyond its natural progression.

With regard to the personality disorder diagnosis, the examiner has indicated that it is likely developmental in origin.  Generally speaking, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes, and, therefore, cannot be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, 38 C.F.R. § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  See also VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45, 711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Quirin v. Shinseki, 22 Vet. App. 390 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and therefore are considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary concerning whether the several additional psychiatric diagnoses since service are indication of disability superimposed upon the personality disorder.  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  

As for the alcohol and drug dependence diagnosis, disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id. at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.  Therefore, clarification also is necessary concerning whether the Veteran's polysubstance abuse is secondary to, or a symptom of, his acquired psychiatric disorder(s).  

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  If still available, return the claims file to the March 2010 VA compensation examiner for supplemental comment.  In particular, since he has determined that the Veteran, in addition to depressive disorder, also has a personality disorder that was developmental in origin - which means that it is a defect that pre-existed service, thereby satisfying the first prong necessary to rebut the presumption of soundness when entering service - medical opinion is needed concerning whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the developmental defect - such as would be reflected by the additional diagnoses he has received since service of depressive disorder not otherwise specified and/or mood disorder, etc.

Additionally, with regard to the diagnosis of depressive disorder, not otherwise specified, medical opinion is needed concerning whether there is clear and ummistakable evidence that it pre-existed service.  If so, medical opinion also is needed concerning whether there is clear and unmistakable evidence that it was not aggravated by the Veteran's period of service beyond its natural progression, including as a result or consequence of the environmental factors discussed in the March 2010 VA examination report.  So in making this determination, the examiner must discuss and explain his own statements that the Veteran's "military-related depression" and suicide attempt were a reaction to environmental factors that existed at the time, meaning while in service.

As well, with regard to the diagnosis of polysubstance abuse, as the examiner indicated in the March 2010 VA examination report, there is a relationship between the Veteran's depression and polysubstance abuse.  So medical opinion is needed concerning whether it is as likely as not that the polysubstance abuse is secondary to the diagnosed depressive disorder not otherwise specified.  

It is most essential the examiner discuss the underlying rationale of the opinions and conclusions expressed, if necessary citing to specific evidence in the file.  So review of the file, including a complete copy of this remand, is imperative.

In making these necessary determinations, the examiner must keep in mind the different standards of proof.  With regard to whether there were pre-existing disabilities, this opinion must be expressed in terms of whether there is "clear and unmistakable evidence" of pre-existing disability, which is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

But as for whether the polysubstance abuse is secondary to the depressive disorder, the term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner cannot provide these requested opinions without resorting to mere speculation, he must expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether opinions are not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorders remain unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he cannot comment on this determinative issue of etiology will not suffice.

If, for whatever reason, this examiner is unavailable to provide this further (supplemental) comment, then have someone else equally qualified make these necessary determinations.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on his pending claim.  See 38 C.F.R. § 3.655

2.  Then readjudicate the claim, de novo, in light of all additional evidence since the April 2010 SSOC.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


